UPTICK CAPITAL LLC.  CONSULTING AGREEMENT




Oct 14th 2014

 

Nutrafuel Inc (the “Company”)

 

On behalf of Uptick Capital LLC, a limitied liability company formed under the
laws of the state of Connecticut (“Uptick”), we look forward to working with you
as an outside business consultant. The purpose of this letter (the “Agreement”)
is to set forth the terms and conditions under which Uptick agrees to serve the
Company as an outside business consultant. 

 

1.       Services. Uptick shall use its best efforts to perform the following
services in a timely manner:  (a) become familiar with the business and
operations of the Company and review and analyze the Company’s formal and
informal strategic, marketing, financial and business plans and (b) advise the
Company in strategic planning matters and assist in the implementation of short-
and long-term strategic planning initiatives to enhance and accelerate the
commercialization of the Company’s business objectives.

 

2.      Term.   The term of this Agreement shall commence on the date hereof and
shall

 continue until the date that is three (3) months from the date set forth above
(the “Initial Term”). Unless either party has advised the other party with
written notice by the date that is fifteen days prior to the last day of the
Initial Term or, if applicable, the Renewal Term (as hereinafter defined), of
such party’s intent that this Agreement terminate immediately upon expiration of
such term, then this Agreement shall be extended for subsequent three-month
terms (each, a “Renewal Term”).










3.  Consideration. For the valuable advice and services to be provided by Uptick
to the Company under this Agreement, the Company will issue to Uptick 20,000
shares of the Company’s common stock per month (the “Shares”) for the Initial
Term (a total of 60,000 restricted shares) and if this Agreement is renewed, the
Company shall issue 20,000 shares of its restricted common stock each month (the
“Shares”) during each Renewal Term. The Shares shall be issued within five (5)
business days of the beginning of each month. The Shares shall be considered
earned in full and beneficially owned as of the commencement date of the Initial
Term or the first date of each such Renewal Term, as applicable.  The Shares
shall be non-refundable, even in the event of early termination of the
Agreement. The Company will also pay 1000.00 USD per month.










4.       Representations and Warranties. The Company represents and warrants to
Uptick that the statements contained in this paragraph 4 are correct and
complete as of the Effective Date:




(a) The Company is a corporation duly organized, validly existing and active
under the laws of the State of its incorporation.




(b) The Company has full corporate power and authority to (i) conduct its
business as now conducted and as proposed to be conducted and to own, use,
license, and lease its assets and properties and (ii) enter into this Agreement
and to consummate the transactions





contemplated herein.




(c) The Company is a publicly-held company subject to reporting obligations
pursuant to Sections 15 and 13 of the United States Securities and Exchange Act
of 1934, as amended (the “Exchange Act”).  Pursuant to the provisions of the
Exchange Act, the Company has timely filed all reports and other materials
required to be filed by the Company thereunder with the SEC during the preceding
twelve months.  The Company is not and has never been a “shell” company, as such
term is defined in Rule 405.  The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.




 

5.       Expenses. In addition to the consideration set forth in paragraph 3,
the Company shall reimburse Uptick and its affiliates, upon request, for all
reasonable out-of-pocket expenses incurred in connection with the performance by
Uptick of its obligations under this Agreement. Out-of-pocket expenses may
include necessary out-of-town travel agreed to by the Company (including meals
and lodging), database services, courier charges, and fees and expenses of third
parties such as legal counsel, etc. The Company shall approve such expenses in
advance; provide, however, such prior approval shall not be required for
expenses in amounts less than $250.

 

6.       Indemnity. The Company and Uptick agrees to indemnify, defend, and hold
harmless each other and its affiliates, directors, officers, counsel, employees,
agents, members, managers, successors, assigns, and controlling persons (as
defined in the Act) (each, an “Indemnified Party”) from and against any and all
losses, claims, damages, costs, expenses, and liabilities (including any
investigatory, legal, and other expenses incurred as they are incurred by an
Indemnified Party in connection with preparing for or defending any action,
claim, or proceeding, whether or not resulting in any liability) (collectively,
“Indemnifiable Losses”) to which any Indemnified Party may become subject or
liable relating to or arising out of (a) the Agreement or the services to be
performed under the Agreement or any agreement between the parties to this
Agreement, (b) any transactions referred to in the Agreement or any transactions
arising out of the transactions contemplated by the Agreement, (c) any
inaccuracy in or breach in the representations and warranties of the Company
contained in this Agreement, and (d) any failure of the Company to perform its
obligations under this Agreement, provided that the Company and Uptick shall not
be liable to an Indemnified Party in any such case to the extent that any  such
Indemnifiable Loss is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted as a direct and proximate cause from the
willful misconduct or gross negligence of an Indemnified Party.  No Indemnified
Party shall be liable, responsible, or accountable in damages and costs and
expenses (including attorneys’ fees) under this Agreement except for any
liability for losses, claims, damages, or liabilities finally judicially
determined to have resulted solely and exclusively from actions taken or omitted
to be taken as a direct result of such Indemnified Party’s gross negligence or
willful misconduct. 

7.

Uptick will comply with the requirements of the Securities Act of 1933
(“Securities Act”) including Rule 17(b) regarding any publication, notice,
circular, advertisement, newspaper, article, letter, investment service, or
communication describing the Company or its securities which it disseminates,
released, circulated, or published by use of any means or instruments of
transportation or communication in interstate commerce or by the use of the
mails.  











8.   Opinion. The Company agrees that, at the request of Uptick from time to
time, at the Company’s expense, counsel selected by the Company shall issue an
opinion within seven (7) days of Uptick’s request therefor, the form and
substance of which shall be reasonably satisfactory to the Company’s transfer
agent, to the effect that the restrictive legend may be removed from the Shares
in accordance with Rule 144 of the United States Securities Act of 1933, as
amended (the “Securities Act”) and other applicable securities laws.  It is the
understanding of the parties that the holding period for the Shares for purposes
of Rule 144 is six months from the date of execution hereof.










9.       Legal Matters. This Agreement shall be interpreted under and governed
by the laws of the State of Florida. Any controversy, dispute, or claim between
the parties relating to this Agreement shall be resolved by binding arbitration
in accordance with the rules of the American Arbitration Association.  

 

10.      Additional Company Representations.  The Company acknowledges that
Uptick has advised the Company that Uptick is not a licensed securities
broker-dealer and, accordingly, Uptick is not required under this Agreement or
any other agreement, whether verbal or in writing, to sell securities on behalf
of the Company or any issuer affiliated with the Company. Moreover, the Company
acknowledges that (a) Uptick does not intend to participate in the negotiation
of transactions to raise capital for the Company, (b) Uptick does not intend to
directly solicit purchasers of the Company's common stock, (c) Uptick will not
hold any funds or securities in a capital raising transaction, and (d) the
compensation due to Uptick is not based on a specified percentage of any actual
or proposed funds raised.  The Company acknowledges that Uptick has informed it
that neither Uptick nor any of its members or employees provides any legal
advice or counsel. The duties of Uptick shall not include auditing, valuation,
accounting, computer network design or appraisal services, all of which shall be
procured by the Company at its own expense.

 

11.     Independent Contractor. Uptick is an independent contractor and may
engage in other business activities. Since Uptick is an independent contractor,
nothing in this Agreement shall be interpreted to constitute that Uptick is an
agent, employee, or partner of the Company, nor shall either party have any
authority to bind the other.







12.   Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes and cancels
any prior communications, representations, understandings, and agreements
between the parties. No modifications of or changes to this Agreement shall be
binding, nor can any of its provisions be waived, unless agreed to in writing by
the parties. There are no side agreements, whether verbally or in writing,
between the Company and Uptick.




13.  Confidentiality. The parties agree that the terms and conditions of this
Agreement shall be kept confidential, unless this information is required to be
disclosed pursuant to any inquiries by federal, state, or local regulatory
agencies.

 





If the foregoing is acceptable to you, please execute this Agreement in the
place provided below.

 

 

Very Truly Yours,

 

Uptick Capital, LLC







By:___________________________________

Name: Simeon Wohlberg

Title: Partner

 

 

ACCEPTED AND AGREED  

 







 

 

By: ________________________________

Name:

Title:

























































